UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



ELLEN MARGARET ABIMANN
BINGHAM, as Administratix of
the Estate of Kenneth Bingham,
                                                         DECISION AND ORDER
                       Plaintiff,
                V.                                        6:16-CV-06829 EAW


R. RYNKEWICZ,

                       Defendant.




                                        INTRODUCTION


          Plaintiff Ellen Margaret Armann Bingham ("Plaintiff), as Administratix of the

Estate ofKenneth Bingham ("Bingham"), brings this action pursuant to 42 U.S.C. § 1983,

alleging that defendant R. Rynkewicz ("Defendant") violated Plaintiffs Eighth and

Fourteenth Amendment rights.        (Dkt. 1). Specifically, Plaintiff claims that Defendant

struck Bingham more than 20 times and then fabricated official reports about the incident.

{Id. at     8,16). Presently before the Court is Defendant's motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(7). (Dkt. 23). For the following reasons. Defendant's motion is

denied.


                                         BACKGROUND


          The following facts are taken fi"om the Complaint. The Court treats Plaintiffs

factual allegations as true as is required on a motion to dismiss.




                                             - 1
       Bingham was a prisoner incarcerated in the Regional Medical Unit at the Wende

Correctional Facility ("Wende"). (Dkt. 1 at f 1). He was paraplegic and bound to a

wheelchair. {Id. at ^ 7). Defendant was employed by the State of New York as a

correctional officer at Wende at all times relevant to the instant action. {Id. at ^ 2).

       On August 13, 2016, Defendant struck Bingham from behind, punching Bingham

more than 20 times on his head, neck, and left side of his face, and causing Bingham to fall

out of his wheelchair. {Id. at ^ 8). While striking Bingham, Defendant exclaimed, "I'm

going to kill you, motherfucker." {Id. at f 10). Bingham suffered from multiple fractures,

including of the orbital wall and floor of his left eye and other skull and facial bones, as

well as a broken rib. {Id. at     9, 12). Bingham also suffered from vision problems and

nerve damage to his face. {Id. at ^ 13). As a result of these injuries, Bingham underwent

several surgical procedures and medical treatments. {Id. at ^^14-15).

       After the assault. Defendant fabricated reports about the incident, claiming that

Bingham spit at and attempted to hit Defendant. {Id. at ^ 16). As a result, Bingham was

sanctioned and assigned to a solitary confinement unit. {Id. at             18-19). Bingham

appealed the disciplinary charges imposed on him, and they were subsequently dismissed

and erased from his record. {Id. at Tf 20).

       Bingham filed this lawsuit on December 19, 2016. (Dkt. 1). He passed away on

September 29, 2017 (Dkt. 14), and Plaintiff was substituted for Bingham in this matter on

June 25,2018 (Dkt. 28).




                                              -2-
       Defendant filed the instant motion on June 6, 2018. (Dkt. 23). Plaintiff responded

to the motion on June 12, 2018 (Dkt. 26), and Defendant replied on June 20, 2018 (Dkt.

27).

                                           DISCUSSION


I.     Legal Standard


       Fed. R. Civ. P. 12(b)(7) provides a party may assert as a defense to a claim for relief

that the plaintiff failed to join a required party pursuant to Fed. R. Civ. P. 19. "In

determining whether an action should be dismissed for nonjoinder, the court... must

initially determine whether the party should be joined as a 'necessary party' under Rule

19(a)." ConnTech Dev. Co. v. Univ. of Conn. Educ. Props., Inc., 102 F.Sd 677, 681 (2d

Cir. 1996). If the party is found to be necessary, "the court must proceed to the second step

of the indispensable party analysis, which requires it to assess [under Rule 19(b)] whether

or not, in equity and good conscience, the action should proceed in the necessary party's

absence." Associated Dry Goods Corp. v. Towers Fin. Corp., 920 F.2d 1121, 1124 (2d

Cir. 1990). "Unless Rule 19(a)'s threshold standard is met, the court need not consider

whether dismissal under Rule 19(b) is warranted." Id. at 1123.

       When determining whether a party is necessary under the first prong of the joinder

analysis. Rule 19(a)(1) provides:

       A person who is subject to service of process and whose joinder will not
       deprive the court of subject-matter jurisdiction must be joined as a party if
       (A) in that person's absence, the court cannot accord complete relief among
       existing parties; or (B) that person claims an interest relating to the subject
       of the action and is so situated that disposing of the action in the person's
       absence may: (i) as a practical matter impair or impede the person's ability
       to protect the interest; or (ii) leave an existing party subject to a substantial


                                             -3 -
       risk of incurring double, multiple, or otherwise inconsistent obligations
       because of the interest.


Fed. R. Civ. P. 19(a)(1). "Federal courts are extremely reluctant to grant motions to dismiss

based on nonjoinder and, in general, dismissal will be ordered only when the defect cannot

be cured and serious prejudice or inefficiency will result." Am. Trucking Ass 'n, Inc. v.

N.Y.S. Thruway Auth., 795 F.3d 351, 357 (2d Cir. 2015) (quoting 7 Charles Alan Wright

& Arthur R. Miller, Federal Practice & Procedure § 1609 (3d ed. 2015)).

11.    Defendant's Motion to Dismiss Pursuant to 12(bV7)


       Defendant contends that other officers were involved in the alleged assault against

Bingham, and that those officers are necessary parties to this action.^ (Dkt. 23-2 at 11-12).

Defendant argues that Binghamtestified under oath^ that other officers, especially Officer

Petties, were responsible for the injuries suffered during the alleged assault. (Id at 5-7,

12). Therefore, Defendant posits, if those officers are not named as parties in this lawsuit.

Defendant "is left with a substantial risk of incurring double, multiple or otherwise

inconsistent obligations," and the interests of the other officers will be left unprotected.

(Id. at 12). The Court finds Defendant's argument unpersuasive.




'      "Matters outside the pleadings may be considered in ruling on a Rule 12(b)(7)
motion." Circle Indus., Div. ofNatasi-White, Inc. v. City Fed. Sav. Bank, 749 F. Supp.
447, 457 n.2 (E.D.N.Y. 1990), aff'd, 931 F.2d 7 (2d Cir. 1991).

^      After the incident described in Plaintiffs allegations took place, Bingham testified
about it at arbitration hearings held pursuant to Defendant's Labor Relations Agreement
and the Expedited Disciplinary Rules administered by the State of New York. (Dkt. 23-2
at 3).
       Complete relief can be accorded among the parties to this lawsuit as is required by

Rule 19(a)(1). "Rule 19(a)(1) is concerned only with those who are already parties."

MasterCard Intern. Inc. v. Visa Intern. Serv. Ass'n, Inc., 471 F.3d 377, 385 (2d Cir. 2006).

Plaintiff alleges that only Defendant was responsible for Bingham's injuries (Dkt. 1 at

   8-20); the other officers that Defendant purports were involved in the incident are not

even mentioned in Plaintiffs allegations, let alone implicated. See MasterCard, 471 F.3d

at 385 ("[The plaintiff] can obtain complete relief as to [the defendant] without [the non-

party]'s presence in the case."); McDougal v. State Univ. ofN.Y. Downstate Med. Ctr.,

Long Island Coll. Hosp., No. 12 Civ. 2018 (ILG)(MDG), 2013 WL 1437616, at *5

(E.D.N.Y. Apr. 9,2013) ("Because plaintiffs lawsuit against defendant does not implicate

[the non-party], [the non-party] is not a necessary party under either of the two prongs of

Rule 19(a). ...").

       Moreover, Plaintiff demands relief only from Defendant based on Defendant's own

conduct, not based on the actions of others.        (Dkt. 1 at      23-24); see Local 1180,

Commc'ns Workers of Am., AFL-CIO v. City of New York, 318 F. Supp. 3d 672, 679

(S.D.N.Y. 2018) ("If [the plaintiff] prevails, she will obtain relief directly against the

[defendants], i.e., an existing party-defendant, whether or not [the non-party] is a party.

Thus, [the d]efendants have not shown that [the non-party] is a required party."); Cont'l

Kraft Corp. v. Euro-Asia Dev. Grp., Inc., No. 97 CV. 0619, 1997 WL 642350, at *7

(E.D.N.Y. Sept. 8, 1997) ("[The plaintiff] demands relief only from [the defendant] based

on [the defendant]'s own conduct. If [the plaintiff] proves its case, it will be able to recover

all the damages it seeks from [the defendant]."). While not joining the other corrections


                                             -5-
officers as parties could make it more challenging for Defendant to present his theory of

the case, that potential difficulty will not prevent Defendant from presenting a legitimate

defense, nor will it keep the relief Plaintiff seeks from being accorded to her.           See

Evergreen Marine Corp. v. Welgrow Intern. Inc., 942 F. Supp. 201, 206 (S.D.N.Y. 1996)

("[The defendant] ... will not be precluded from proving any of its legitimate defenses.

Although [the non-party's] presence might make it easier for [the defendant] to press its

theory ... these potential difficulties of proof do not prevent complete relief from being

accorded.").

       Additionally, the other corrections officers are not necessary under Rule

19(a)(1)(B). To the Court's knowledge, the other corrections officers have not claimed an

interest relating to the subject of this action, and Defendant's attempt to assert such an

interest on their behalf is not sufficient to satisfy Rule 19(a)(1)(B).         See Peregrine

Myanmar Ltd. v. Segal, 89 F.3d 41,49 (2d Cir. 1996) ("[The defendant]'s attempt to assert

on behalf of the [non-party] its supposed concern about the dilution of its interest... falls

outside the language of the rule. It is the absent party that must claim an interest."

(quotation omitted)).

       Even if the other corrections officers did claim an interest in this litigation, they

would still not meet Rule 19(a)(l)(B)(i)'s requirements because they cannot establish that

their interests would be impaired by their absence. If Plaintiff does bring an action against

any ofthe other corrections officers, she will have to establish their liability in that lawsuit

regardless of the outcome in this one. See McDougal, 2013 WL I4376I6, at *5 ("[I]f [the

non-party] is not joined in this action and plaintiff sues [the non-party] in a subsequent
action, plaintiff will need to establish [the non-party]'s liability independent of his proof of

defendant's liability."). Additionally, "a finding by the Court in this action will not bind

[the corrections officers] in a later action." Id.', see Evergreen, 942 F. Supp. at 206 ("Any

finding in this Court that [the defendant] is not liable because [the non-party] is solely liable

for the detention charges will not constitute res judicata against [the non-party], since [the

non-party] is not a party to this case.").

       Moreover, Defendant is not at risk of incurring inconsistent obligations pursuant to

Rule 19(a)(l)(B)(ii). "Inconsistent obligations occur when a party is unable to comply

with one court's order without breaching another court's order concerning the same

incident." Gihhs Wire and Steel Co., Inc. v. Johnson, 255 F.R.D. 326,330 (D. Conn. 2009)

(quoting Yamaha Motor Corp. v. Ferrarotti, 242 F.R.D. 178, 184 n.4 (D. Conn. 2007)).

The doctrine of res judicata would protect Defendant from being named as a defendant in

any subsequent lawsuit regarding the events alleged in Plaintiffs Complaint. See, e.g.,

Irish Lesbian and Gay Org. v. Giuliani, 143 F.3d 638, 644 (2d Cir. 1998) ("Res judicata

bars litigation of any claim for relief that was available in a prior suit between the same

parties or their privies....").

       Additionally, ifPlaintiffwere to bring a lawsuit against the other corrections officers

before the instant lawsuit is resolved, a finding regarding Defendant's conduct in an action

where Defendant is not a party would not bind Defendant in the instant action because

Defendant would not incur liability from such an adjudication. See In re M. Fabrikant &

Sons, Inc., 394 B.R. 721,745 (S.D.N.Y. 2008) ("The 'multiple liability' clause is intended

to protect the defendant against inconsistent obligations, not inconsistent adjudications.");


                                              -7-     .
Evergreen, 942 F. Supp. at 206 ("Rule 19 does not protect a party from logically

inconsistent results, only inconsistent obligations.'''' (emphasis added)).

       Moreover, if the corrections officers in the other hypothetical lawsuit moved to

implead Defendant for contribution, Defendant would likely not face liability, and

consequently could not face a competing obligation. While the Second Circuit has not yet

weighed in on the issue, the overwhelming majority of courts in this Circuit and others

have found that there is no right to contribution in lawsuits brought pursuant to § 1983.^

See, e.g.. Crews v. County of Nassau, 612 F. Supp. 2d 199, 213 (E.D.N.Y. 2009)

("[AJlthough there is no binding precedent on the issue, this Court agrees with the clear

majority of courts that, in general, permitting a right of contribution under Section 1983

would conflict with the policies underlying the statute and is, therefore, inapplicable to

defendants in Section 1983 actions."); Mason v. City ofNew York, 949 F. Supp. 1068,1079

(S.D.N.Y. 1996) ("[Cjontribution among joint tortfeasors in Section 1983 cases would

conflict impermissibly with the statutory goal of deterrence.. .."). In any event, "the

speculative possibility of future litigation as between [Plaintiff] and [the other corrections




^      Plaintiff suggests that if Defendant would like the other corrections officers to be
parties to this litigation, he may implead them as third-party defendants pursuant to Fed.
R. Civ. P. 14. (Dkt. 26 at 4-5). While the Court's research has found no binding precedent
in this Circuit as to the contribution issue, whether impleading the other corrections officers
would be beneficial for Defendant in this case is unclear in light of the weight of the case
law regarding contribution in § 1983 cases. Regardless, if Defendant is unable to bring a
contribution action, that does not make the other corrections officers necessary parties.
Plaintiff has alleged that only Defendant is responsible for the injuries to Bingham as was
discussed previously in this Decision and Order. See McDougal, 2013 WL 1437616, at *5
("Because plaintiffs lawsuit against defendant does not implicate [the non-party], [the
non-party] is not a necessary party under either of the two prongs of Rule 19(a)....").

                                             -8-
officers] .. . furnishes no basis for compulsory joinder." Health-Chem Corp. v. Baker, 915

F.2d 805, 810 (2dCir. 1990).

       Accordingly, the other eorreetions officers are not necessary parties under Fed. R.

Civ. P. 19(a), and the Court denies Defendant's motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(7).

                                        CONCLUSION


       For the foregoing reasons. Defendant's motion to dismiss (Dkt. 23) is denied.

       SO ORDERED.




                                                 ELIZAJ^ETH^WOLFORD
                                                        States Distriet Judge
Dated: January 22, 2019
       Rochester, New York




                                           -9-
